UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 COROWARE, INC. (Name of Issuer) Common Stock, par value $0.0001 CUSIP # 219858305 January 24, 2013 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 219858305 13G Page 1 of4 1. Name of Reporting Person: Panache Capital, LLC. I.R.S. Identification No. of Above Person (entities only): 27-5415166 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Owned by Each Reporting Person With 5. Sole Voting Power 72,000,000* 6. Shared Voting Power 7. Sole Dispositive Power 72,000,000* *Consists of Common stock which the reporting person has the right to acquire by way of conversion of a security. 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 72,000,000* Consists of Common stock which the reporting person has the right to acquire by way of conversion of a security. Check if the Aggregate Amount in Row 9 Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row 9 0.0962% (Based on the total of 747,702,485) outstanding shares of common stock Type of Reporting Person CO CUSIP No. 219858305 13G Page2 of4 ITEM 1 (a) NAME OF ISSUERCOROWARE, Inc. (Delaware Corporation) (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 1410 Market Street, Suite 200, Kirkland, WA 98033 ITEM 2 (a) NAME OF PERSON FILING : Panache Capital, LLC. (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE 303 Merrick Road, Suite 504, Lynbrook, NY 11563 (c) CITIZENSHIP Delaware – United States of America. (d) TITLE OF CLASS OF SECURITIES Common Stock, Par Value $0.0001 per share (e) CUSIP NUMBER ITEM 3 If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under section 15 of the Act (b) o Bank as defined in section 3(a)(6) of the Act (c) o Insurance company as defined in section 3(a)(19) of the Act (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E) (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F) (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G) CUSIP No. 219858305 13G Page3 of4 (h) oA savings association as defined in section 3(b) of the Federal Deposit Insurance Act (i) oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (j) oGroup, in accordance with Rule 13d-1(b)(1)(ii)(J) If this statement is filed pursuant to Rule 13d-1(c), check this boxo ITEM 4OWNERSHIP (a) Amount beneficially owned:72,000,000* Consists of Common stock the reporting person had the right to acquire by way of conversion. (b) Percent of class:9.629% (c)
